Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in Registration Statement No.333-213687 onFormS-1 and Registration Statement No.333-213610onFormS-8 of our report dated March30, 2017 included in this Annual Report on Form 10-K of Sun BioPharma, Inc. (the “Company”), relating to the consolidated financial statements of the Company as of December 31, 2016 and 2015 and for the years then ended. /s/Cherry Bekaert Tampa, Florida March30, 2017
